Citation Nr: 1035719	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  03-27 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to service connection for cardiomyopathy, to 
include as secondary to sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, Wife




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from January 1968 to April 1968, 
and also had a period of active duty for training from October 
1966 to March 1967.
 
These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Board notes that the Board construes an October 
2001 report of contact from the appellant as a timely notice of 
disagreement with the rating decision.  A statement of the case 
was issued in September 2003 and a substantive appeal was filed 
within sixty days.

In July 2004, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.

This case was previously before the Board in November 2004, when 
the case was remanded for additional development.  The Board 
denied the claims in a decision dated in January 2008.  The 
appellant appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a Memorandum Decision 
dated in March 2010, the Court vacated the denial of entitlement 
to service connection for sleep apnea and cardiomyopathy and 
remanded the matters for further adjudication consistent with its 
decision.   


FINDINGS OF FACT

1. Obstructive sleep apnea has been shown by the evidence of 
record to be etiologically related to the appellant's active 
service.

2. Nonischemic cardiomyopathy has been shown by the evidence of 
record to be etiologically related to the appellant's obstructive 
sleep apnea.


CONCLUSIONS OF LAW

1. Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2. Nonischemic cardiomyopathy is proximately due to or the result 
of service-connected sleep apnea.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act (VCAA)

The appellant's claims have been granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA on the 
claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Mlechick v. Mansfield, 503 F.3d 
1340 (2007).

II. Sleep Apnea

The appellant contends that he is entitled to service connection 
for sleep apnea.  For the reasons that follow, the Board 
concludes that service connection is warranted.  

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

An October 2000 VA treatment record reflects that the appellant 
had sleep apnea based on sleep studies.  VA sleep studies of 
record indicated that appellant had diagnoses of obstructive 
sleep apnea and periodic leg movement syndrome.  A May 2005 VA 
examination report also indicates the appellant has a diagnosis 
of obstructive sleep apnea.  Therefore, the Board finds that the 
first element of a service connection claim, that of a current 
disability, has been met.

The appellant claims that he has had sleep apnea since service.  
A December 1967 medical examination upon entry into the Navy did 
not indicate that the appellant had any sleep problems.  The 
report noted that the appellant was overweight.  In a December 
1967 Report of Medical History, the appellant denied having ever 
been a sleep walker or having frequent trouble sleeping.    

A March 1968 service treatment record noted that the appellant 
had sleepwalked three times.  He reported a history of previously 
sleepwalking while with the National Guard, but no history of 
sleepwalking as a child.  A March 1968 Report of the Aptitude 
Board noted that the appellant reported a long history of 
regularly walking in his sleep.  No organic basis for the 
complaint was established on physical examination.  The report 
suggested his sleepwalking was considered to be symptomatic of 
emotional immaturity.  No mental or physical disability 
warranting discharge by reason of physical disability was found.  
However, it was recommended that he be discharged from service 
due to a lack of maturity, self-sufficiency and initiative.  The 
only abnormality noted on the appellant's March 1968 separation 
examination was defective vision.  

In a July 2004 hearing, the appellant reported that he was told 
by night guards that he would wake up intermittently in his sleep 
and jerk.  He did not recall the guards mentioning snoring.  

The appellant underwent a VA examination in May 2005.  Following 
a review of the appellant's medical records and medical history, 
and following a physical examination that included a diagnosis of 
obstructive sleep apnea, the VA physician opined that it was at 
least as likely as not that the appellant's sleep apnea was 
present during service.  The VA examiner noted that her opinion 
was based on the appellant's description of symptoms, which were 
not documented in his service treatment records.  The May 2005 VA 
examination report noted that the appellant reported symptoms of 
snoring, leg jerking, moving legs, fidgeting, interrupted sleep 
and restless sleep and talking in his sleep.  He reported that 
the symptoms were noted by the night guards in the barracks and 
that they also noted that he quit breathing at night.  The 
appellant is competent to describe symptoms that he may have 
experienced in service.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  Additionally, the Board finds that 
the appellant's statements discussing his sleep apnea symptoms 
are credible.  The statements are consistent with the documented 
findings in service, which indicated the appellant had impaired 
sleep and symptoms of sleepwalking, and the other medical 
evidence of record.  

In an August 2004 letter, the appellant's private physician, Dr. 
S.R., M.D., reported that he had treated the appellant from 1968 
to 2000.  He opined that the appellant's sleep apnea was caused 
by stress sustained in the military.  However, no basis for the 
opinion was provided and there is no indication that the 
physician reviewed the appellant's service treatment records.  

In sum, the appellant has been diagnosed as having sleep apnea.  
The appellant is competent to report his symptoms, and the Board 
finds the appellant's statements that he had symptoms of sleep 
apnea in service and continuously since service to be credible.  
The May 2005 VA examiner opined that the appellant's sleep apnea 
was at least as likely as not present during service.  Similarly, 
in the August 2004 letter, the appellant's private physician from 
1968 to 2000 opined that the appellant's sleep apnea was caused 
by stress in service.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant prevailing 
in either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Resolving all doubt in the 
appellant's favor, the Board finds that the evidence of record is 
sufficient to support a finding of service connection for 
obstructive sleep apnea.  Accordingly, the appellant's claim for 
entitlement to service connection for obstructive sleep apnea is 
granted.  

III. Cardiomyopathy

The appellant contends that his cardiomyopathy is etiologically 
related to his sleep apnea, entitling him to service connection.  
For the reasons that follow, the Board finds that service 
connection is warranted.

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, an 
established service-connected disability. 38 C.F.R. § 3.310(a).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a service-
connected disability.  Allen, 7 Vet. App. at 488. (The Board 
notes that effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended; however, under the facts of this case the regulatory 
change does not impact the outcome of this appeal).

The appellant has a current diagnosis of nonischemic 
cardiomyopathy.  A July 1999 private medical record indicated 
that the appellant demonstrated nonischemic cardiomyopathy, the 
etiology of which was unclear.  VA treatment records, including a 
November 2004 VA treatment record, noted that the appellant had 
nonischemic cardiomyopathy.  The May 2005 VA examination report 
also indicated that the appellant had a diagnosis of nonischemic 
cardiomyopathy.  Therefore, the Board finds that the first 
element of a service connection claim, that of a current 
disability, has been met.   

The appellant's service treatment records do not indicate that he 
had any heart problems in service.  A December 1967 medical 
examination upon entry into the Navy did not indicate that the 
appellant had any heart problems.  The appellant's March 1968 
discharge examination report reflects that his heart was normal.

An August 2000 VA treatment record reflects that the appellant 
was first officially diagnosed with cardiomyopathy in July 1999, 
although he noted that he had some palpitations and heaviness in 
his chest as early as 1997.  

In the May 2005 VA examination, the examiner provided an opinion 
as to whether there is a nexus between the appellant's 
cardiomyopathy and his sleep apnea.  The VA examiner noted that 
she reviewed an article on a medical website on the causes of 
dilated cardiomyopathy, which indicated that sleep disturbances, 
including obstructive sleep apnea, can contribute to the 
impairment of left ventricular dysfunction.  The VA examiner 
noted that the cause of the appellant's cardiomyopathy was noted 
as "unclear" and "non-ischemic" in the appellant's private 
treatment records.  Consequently, the May 2005 VA examiner found 
that the appellant's cardiomyopathy was at least as likely as not 
related to obstructive sleep apnea.

In the August 2004 letter, the appellant's private physician, Dr. 
S.C., opined that the appellant's sleep apnea caused his heart 
condition.  He explained that it is a known fact that sleep apnea 
is related to a heart condition because the stoppage and starting 
of breathing several times in one hour stresses the heart.  Over 
a period of time more severe heart conditions can emerge as in 
his case.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  There are two medical opinions of record 
indicating that the appellant's nonischemic cardiomyopathy is 
related to his obstructive sleep apnea, and no evidence to the 
contrary.  As noted above, the Board has granted service 
connection for obstructive sleep apnea.  Resolving all doubt in 
the appellant's favor, the Board finds that the evidence of 
record is sufficient to support a finding of entitlement to 
service connection for nonischemic cardiomyopathy, as secondary 
to his service-connected obstructive sleep apnea.  Accordingly, 
the appellant's claim for entitlement to service connection for 
nonischemic cardiomyopathy is granted.


ORDER

Entitlement to service connection for obstructive sleep apnea is 
granted.

Entitlement to service connection for nonischemic cardiomyopathy, 
as secondary to obstructive sleep apnea, is granted.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


